UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-7897


TYRONE LAMAR ROBERSON,

                       Plaintiff – Appellant,

          v.

ANTHONY J. PADULA, Warden Lee Corrections Institution;
MAJOR JAMES DEAN; LIEUTENANT A. DAVIS; LIEUTENANT ERNEST
MIMS; SERGEANT B. COOK; SERGEANT K. ARENS; MS. FULTON,
Medical Health Care Provider RN; RN MS. JUDY RABON; RN MS.
MCDONALD; MS. KELA E. THOMAS, Commission of Probation
Parole and Pardon Services Director; WILLIAM BYARS, JR.,
SCDC Director, et al; SOUTH CAROLINA STATE BUDGET AND
CONTROL BOARD COMMITTEE; WILLIAM F. MARSCHER, III, SC
Commission on Indigent Defense; FREDERICK M. CORLEY,
Esquire; RANDOLPH MURDAUGH, III, Solicitor Attorney for the
State; WILLIAM T. HOWELL, Judge of the 14th Judicial
Circuit Court of SC; J. MCREE, MD, KCI Pharmacy; JUANITA
MOSS, Food Service Supervisor; MS. BELL, Food Service
Supervisor; MS. NORMAN, Food Service Supervisor; MS.
ANDERSON, Food Service Supervisor,

                       Defendants – Appellees,

          and

SOUTH CAROLINA DEPARTMENT OF CORRECTIONS,

                       Defendant.



Appeal from the United States District Court for the District of
South Carolina, at Charleston.    Richard Mark Gergel, District
Judge. (2:13-cv-01872-RMG-BHH)


Submitted:   April 24, 2014                 Decided:   April 28, 2014
Before NIEMEYER, SHEDD, and FLOYD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Tyrone Lamar Roberson, Appellant Pro Se. Joseph Parker McLean,
CLARKE, JOHNSON, PETERSON & MCLEAN, PA, Florence, South
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

            Tyrone     Lamar    Roberson        seeks    to    appeal    the       district

court’s    order    adopting    the     report     and    recommendation            of   the

magistrate judge, and dismissing his complaint without prejudice

against     certain      defendants.              This        court     may        exercise

jurisdiction only over final orders, 28 U.S.C. § 1291 (2012),

and   certain      interlocutory      and       collateral      orders,       28     U.S.C.

§ 1292 (2012); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus.

Loan Corp., 337 U.S. 541, 545-46 (1949).                       Because the case is

ongoing in the district court against the remaining defendants,

the order Roberson seeks to appeal is neither a final order nor

an appealable interlocutory or collateral order.                         Accordingly,

we    dismiss    the   appeal     for    lack      of    jurisdiction          and       deny

Roberson’s objection to the Appellees’ disclosure of corporate

affiliations.       We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before    this   court   and    argument        would    not    aid   the     decisional

process.



                                                                               DISMISSED




                                            3